IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00222-CV

                IN THE MATTER OF THE MARRIAGE OF
               RANDY STEVENS AND KRYSTAL STEVENS,



                           From the 369th District Court
                               Leon County, Texas
                              Trial Court No. D1554


                          MEMORANDUM OPINION


      Krystal Stevens filed a notice of appeal in this Court on June 17, 2015. By letter

dated June 22, 2015, this Court notified Stevens that the appeal was subject to dismissal

because there was not a final, appealable order, such as a divorce decree. The Clerk also

warned Stevens that the appeal would be dismissed unless, within 21 days of the date of

the letter, a response was filed showing grounds for continuing the appeal. See TEX. R.

APP. P. 44.3. Stevens filed a response, but did not provide this Court with a final

appealable order.

      Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.
P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a) (West

2005); and § 51.208 (West Supp. 2011). Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed by appellant.

        Accordingly, this appeal is dismissed. We note that Krystal Stevens may file an

appeal from the trial court’s final judgment or decree of divorce once entered.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 6, 2015
[CV06]




In the Matter of the Marriage of Stevens                                              Page 2